Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 6, 2016                                                                            Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153351(54)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 153351
  v                                                           COA: 323792
                                                              Crawford CC: 14-003714-FH,
                                                                  14-003715-FH, 14-003695-FC
  CHRISTOPHER DEWAYNE NORFLEET,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  reply in excess of the page limit restriction is GRANTED. The 26-page reply submitted
  on April 20, 2016, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 6, 2016